Title: To George Washington from Bushrod Washington, 20 October 1797
From: Washington, Bushrod
To: Washington, George

 

Dear Uncle
Richmond Oct. 20. 1797

I now enclose you my opinion upon the points stated in your letter of the 9th.
As you may possibly wish to submit it to the consideration of your Counsel, I have left out of it, such parts of the subject as are unconnected with the cause, & need only be communicated confidentially to yourself.
Mr Swan’s demand for defending the suit, I think very extravagant. We seldom recieve such fees in the superior Courts in cases of this sort. But as the subject of controversy may be of importance to you, & much may depend upon the proper management of the cause in the inferior Court, it might be well to agree to his terms with this amendment which is common; that the second $100 should depend upon the successful issue of the cause. I ought to beg your pardon for advising where you are so much more competent to decide; but I understand your letter as warranting this liberty.
I think you will be liable for the value of the buildings placed upon the land, in case of eviction. The loss of them would be a damage to the Grantee of the land, consequential to the Sale & warranty, and would be properly recoverable I think in an action upon your Covenant.
I would by all means advise you to interest yourself in the defence of the suit, in the first instance. it’s future success may depend entirely upon the Judicious management of the cause in the County Court. I think the law most decidedly in your favor, and yet by mismanagement in the first instance, you may lose the opportunity of a fair decision in the superior Courts. I hope to see you before the cause can be tried when I should be glad to inspect the papers, & have some conversation with your counsel respecting the manner of conducting the trial.
I need not I trust assure you, dear Sir, of my aid, & best exertions should the cause come up to the superior Courts. That it should ever be in my power to be serviceable to you, is a consideration more pleasing to me, than any reward which I could recieve next to your regard, nor can I consider as an unprofitable Client, one to whom I owe more obligations than I can ever repay.

General Marshall will certainly be in before his assistance can be required, & if I were sure that he is disengaged I should prefer waiting for him. my reason for entertaining doubts upon this subject is, that I was sent for not long ago by a Man of the name of Pearson who I found at Mr Marshalls office. He was consulting Mr Marshall respecting some very extensive claims upon the town of Alexandria & its vicinity, in which he wished also to employ me. I refused to engage in it, Knowing that many of my friends in that place would be involved in the dispute. Your Name however was not mentioned, and it is possible that the subject of his pretensions is no ways connected with your case. on this account it may perhaps be best to wait until Gen. Marshall arrives—Should another be employed, I feel no hesitation in recommending Mr Wickham. Nancy Joins me in love to my Aunt & Yourself & believe me to be Dear Uncle Most sincerely Yr Affect. Nephew

B. Washington


P.S. The Copies you directed are not yet finished, they shall be sent by the next post.

